Exhibit 10.100

HCI GROUP, INC.

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD CONTRACT

Mark Harmsworth

101 West Beach Place

Unit 1700

Tampa, Florida 33606

Dear Mr. Harmsworth:

You have been granted a Restricted Stock award for shares of common stock of HCI
Group, Inc. (the “Company”) under the HCI Group, Inc. 2012 Omnibus Incentive
Plan (the “Plan”) with the following terms and conditions. For the purposes of
this contract “Restricted Shares” means Restricted Stock awarded pursuant to the
Plan and this contract.

 

Grant Date:    December 5, 2016 Number of Shares:    40,000 Shares Vesting
Schedule:    Your Restricted Shares will initially be subject to a Restriction
Period. The Restriction Period will lapse and the Restricted Shares will vest as
follows:   

One-fourth of your Restricted Shares on December 5, 2017, one-fourth on
December 5, 2018, one-fourth on December 5, 2019 and the remaining shares on
December 5, 2020. Fractional shares will be rounded down to the nearest whole
number until the last vesting date.

   If your service to the Company ends for any reason other than (i) a
termination for “Good Cause” as described in your employment agreement,
(ii) Retirement, (iii) death or (iv) Disability, then for one-fourth of the
Restricted Shares (if any remain) the Restriction Period will lapse and those
Restricted Shares will vest. For clarity, this provision supersedes the terms
“Cause” and “Inimical “Conduct” as defined in the Plan and as they relate to the
vesting or forfeiture of your Restricted Shares.    All your Restricted Shares
will vest and the Restriction Period will lapse upon a Change of Control as
defined in the Plan.    The lapse of your Restriction Period and vesting may be
suspended or delayed as a result of a leave of absence.



--------------------------------------------------------------------------------

Form of Issuance:    The Company will instruct its transfer agent to evidence
the Restricted Shares by electronic entry on the transfer agent’s books and to
indicate the Restriction Period (and any other restrictions the Company may
require to ensure compliance with the Securities Act and state and other
securities laws) and the risks of forfeiture within those book entries. Upon the
lapse of a Restriction Period, provided you have paid applicable withholding
taxes, the Company will instruct the transfer agent to deliver the applicable
shares, without restriction, to a brokerage account established in your name.
Transferability of Restricted Shares:    You may not assign, sell, transfer,
pledge, encumber or otherwise alienate or hypothecate any of your Restricted
Shares until they are vested. In addition, by accepting this Award, you agree
not to sell any Restricted Shares acquired under this Award at a time when
applicable laws, Company policies or any agreement between the Company and its
underwriters prohibits a sale. You will not sell your shares except during an
open trading window as described in the Company’s Insider Trading Policy.
Forfeiture    Unvested Restricted Shares will be forfeited when your service to
the Company ends. Forfeiture may also occur under other circumstances described
in the Plan. Voting and Dividends:    You may exercise full voting rights and
will receive all dividends and other distributions paid with respect to the
Restricted Shares, in each case so long as the applicable record date occurs
before you forfeit such Shares. If, however, any such dividends or distributions
are paid in Shares, such Shares will be subject to the same risk of forfeiture,
restrictions on transferability and other terms of this Award as are the
Restricted Stock with respect to which they were paid. Dividends on unvested
Restricted Shares will be treated as wages for federal income tax purposes and
will therefore be subject to federal income tax, Social Security tax, and
Medicare tax withholdings. Tax Withholding:    You understand that you (and not
the Company or any Affiliate) will be responsible for your own federal, state,
local or foreign tax liability and any of your other tax consequences that may
arise as a result of the transactions contemplated by this Award. You shall rely
solely on the determinations of your tax advisors or your own determinations,
and not on any statements or representations by the Company, its Affiliates or
any of their agents, with regard to all such tax matters. You may be able to
alter the tax consequences of the acquisition of the Shares by filing an
election



--------------------------------------------------------------------------------

   under Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”). Such election may be filed only within thirty (30) days after the date
of this Award. You should consult with your tax advisor to determine the tax
consequences of acquiring the Shares and the advantages and disadvantages of
filing the Code Section 83(b) election. You acknowledge that it is your sole
responsibility, and not the Company’s, to file a timely election under Code
Section 83(b), even if you request the Company or its representatives make this
filing on your behalf.    To the extent that the receipt of the Restricted Stock
or the vesting of the Restricted Stock results in income to you for Federal,
state or local income tax purposes, you shall surrender to the Company (or any
Affiliate) at the time the Company (or its Affiliate) is obligated to withhold
taxes in connection with such receipt or vesting, as the case may be, such
number of Restricted Shares as the Company (or its Affiliate) requires to meet
its withholding obligation under applicable tax laws or regulations, and if you
fail to do so, the Company (and its Affiliate) has the right and authority to
deduct or withhold from other compensation payable to you an amount sufficient
to satisfy its withholding obligations. You will surrender that number of
Restricted Shares having an aggregate Fair Market Value on the date the tax is
to be determined equal to the minimum statutory total tax that the Company (or
its Affiliate) must withhold in connection with the vesting of such Shares. The
Company, in its discretion, may permit a larger number of shares to be
surrendered in connection with tax withholding. Miscellaneous:   

•    This Restricted Stock Award may be amended only by written consent signed
by you and the Company, except if the amendment is not to your detriment or as
otherwise permitted by the terms of the Plan.

  

•    As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this contract and the Plan shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this contract or the Plan and any determination made by the
Committee pursuant to this contract or the Plan shall be final, binding and
conclusive.

  

•    This contract may be executed in counterparts.



--------------------------------------------------------------------------------

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
THAT YOU HAVE READ THIS AGREEMENT, THE PLAN AND THE PROSPECTUS DESCRIBING THE
PLAN.

 

  

/s/ Paresh Patel

     

/s/ Mark Harmsworth

      Paresh Patel       Mark Harmsworth       Chief Executive Officer         
   HCI Group, Inc.         